Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 23, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 23, 2022 have been considered.


Claim Objections

 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11342023 [‘023]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘023
1. An operation method for a 3D NAND flash comprising a plurality of wordline (WL) layers, the operation method comprising: writing data into a WLn layer of the plurality of WL layers according to a writing sequence from a first end of the plurality of WL layers to a second end of the plurality of WL layers in a write operation, wherein the WLn layer is a selected WL layer; and applying a first pass voltage on a first WL layer of the plurality of WL layers and applying a second pass voltage on a second WL layer of the plurality of WL layers during a verify phase, wherein the operation method is operated without a pre-pulse phase during or before the verify phase.

1. An operation method for a 3D NAND flash having a plurality of bit lines, wherein the plurality of bit lines comprises a plurality of wordline (WL) layers, the operation method comprising: writing data into a WLn layer of the plurality of wordline layers of an unselect bit line of the plurality of bit lines according to a writing sequence from a first end of the plurality of wordline layers to a second end of the plurality of wordline layers in a write operation; and applying a first pass voltage on at least a first WL layer of the plurality of wordline layers of the unselect bit line of the plurality of bit lines and applying a second pass voltage on at least a second WL layer of the plurality of wordline layers of the unselect bit line of the plurality of bit lines; wherein the operation method is operated when a pre-pulse phase is removed from a verify phase.
3. The operation method of claim 1, wherein the second WL layer is between the first end and the WLn layer of the plurality of WL layers, and the first WL layer is between the WLn layer and the second end of the plurality of WL layers.
2. The operation method of claim 1, wherein the at least a first WL layer is between the first end and the WLn layer of the plurality of wordline layers, and the at least a second WL layer is between the WLn layer and the second end of the plurality of wordline layers.
5. The operation method of claim 1, wherein the first WL layer of the plurality of WL layers is in an erased state.
3. The operation method of claim 1, wherein the at least a first WL layer of the plurality of wordline layers is in an erased state.
6. The operation method of claim 1, wherein the second pass voltage is larger than a maximal program-verify level of the 3D NAND flash to turn on a channel of a corresponding bit line.
4. The operation method of claim 1, wherein the second pass voltage is larger than a maximal program-verify level of the 3D NAND flash to turn on a channel of a corresponding bit line.
7. The operation method of claim 1, wherein the first pass voltage is higher than a minimal distribution of program-verify level of the 3D NAND flash in the verify phase.
5. The operation method of claim 1, wherein the first pass voltage is higher than a minimal distribution of program-verify level of the 3D NAND flash in the verify phase.
8. The operation method of claim 1, wherein the verify phase is performed after the data are written into the WLn layer of the plurality of WL layers.
6. The operation method of claim 1, wherein the verify phase is performed after the data are written into the WLn layer of the plurality of wordline layers.
9. The operation method of claim 1, wherein the first end of the plurality of WL layers comprises a bottom selected gate and the second end of the plurality of WL layers comprises a top select gate.
7. The operation method of claim 1, wherein the first end and the second end of the plurality of wordline layers are a top select gate and a bottom select gate.
10. The operation method of claim 1, further comprising: applying the second pass voltage on the first WL layer and the second WL layer when an unselect bit line is in a read operation.

8. The operation method of claim 1, further comprising: applying the second pass voltage on the at least a first WL layer and the at least a second WL layer when the unselect bit line is in a read operation.
11. The operation method of claim 10, wherein at least a verify voltage corresponding to at least a program-verify level of the verify phase is increased to compensate a difference between the write operation and the read operation.
9. The operation method of claim 8, wherein at least a verify voltage corresponding to at least a program-verify level of the verify phase is increased to compensate a difference between the write operation and the read operation.
12. A three-dimensional (3D) NAND flash memory, comprising: a plurality of wordline (WL) layers; and a controller, configured to: write data into a WLn layer of the plurality of WL layers according to a writing sequence from a first end of the plurality of WL layers to a second end of the plurality of WL layers in a write operation, wherein the WLn layer is a selected WL layer, and apply a first pass voltage on a first WL layer of the plurality of WL layers and apply a second pass voltage on a second WL layer of the plurality of WL layers during a verify phase, wherein there is no pre-pulse phase is during or before the verify phase.

10. A 3D NAND flash, having a plurality of bit lines, wherein the plurality of bit lines comprises a plurality of wordline (WL) layers, the 3D NAND flash comprising: a select bit line; at least an unselect bit line; and a controller, configured to write data into a WLn layer of the plurality of wordline layers of the at least an unselect bit line of the plurality of bit lines according to a writing sequence from a first end of the plurality of wordline layers to a second end of the plurality of wordline layers in a write operation, apply a first pass voltage on at least a first WL layer of the plurality of wordline layers of the at least an unselect bit line of the plurality of bit lines and apply a second pass voltage on at least a second WL layer of the plurality of wordline layers of the at least an unselect bit line of the plurality of bit lines; wherein data are written into the WLn layer according to a writing sequence from a first end of the plurality of wordline layers to a second end of the plurality of wordline layers in a write operation; wherein the operation method is operated when a pre-pulse phase is removed from a verify phase.
13. The3DNAND flash memory of claim 12, wherein the second WL layer is between the first end and the WLn layer of the plurality of WL layers, and the first WL layer is between the WLn layer and the second end of the plurality of WL layers.
11. The 3D NAND flash of claim 10, wherein the at least a first WL layer is between the first end and the WLn layer of the plurality of wordline layers, and the at least a second WL layer is between the WLn layer and the second end of the plurality of wordline layers.
14... The 3D NAND flash memory of claim 12, wherein the first WL layer of the plurality of WL layers is in an erased state.
12. The 3D NAND flash of claim 10, wherein the at least a first WL layer of the plurality of wordline layers is in an erased state.
15. The 3D NAND flash memory of claim 12, wherein the second pass voltage is larger than a maximal program-verify level of the 3D NAND flash to turn on a channel of a corresponding bit line.
13. The 3D NAND flash of claim 10, wherein the second pass voltage is larger than a maximal program-verify level of the 3D NAND flash to turn on a channel of a corresponding bit line.
16. The 3D NAND flash memory of claim 12, wherein the first pass voltage is higher than a minimal distribution of program-verify level of the 3D NAND flash in the verify phase.
14. The 3D NAND flash of claim 10, wherein the first pass voltage is higher than a minimal distribution of program-verify level of the 3D NAND flash in the verify phase.
17. The 3D NAND flash memory of claim 12, wherein the verify phase is performed after the data are written into the WLn layer of the plurality of WL layers.
15. The 3D NAND flash of claim 10, wherein the verify phase is performed after the data are written into the WLn layer of the plurality the plurality of wordline layers.
18. The 3D NAND flash memory of claim 12, wherein the first end of the plurality of WL layers comprises a bottom select gate, and the second end of the plurality of WL layers comprises a top select gate.
16. The 3D NAND flash of claim 10, wherein the first end and the second end of the plurality of wordline layers are a top select gate and a bottom select gate.
19. The 3D NAND flash memory of claim 12, wherein the first WL layer and the second WL layer are applied with the second pass voltage when an unselect bit line is in a read operation.
17. The 3D NAND flash of claim 10, wherein the at least a first WL layer and the at least a second WL layer are applied with the second pass voltage when the at least an unselect bit line is in a read operation.
20. The 3D NAND flash memory of claim 19, wherein at least a verify voltage corresponding to at least a program-verify level of the verify phase is increased to compensate a difference between the write operation and the read operation.
18. The 3D NAND flash of claim 17, wherein at least a verify voltage corresponding to at least a program-verify level of the verify phase is increased to compensate a difference between the write operation and the read operation.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘023, in that patent '023 recites an operation method for a 3D NAND flash having a plurality of wordlines as well as bitlines.  However, the patent does recite the similar basic structure that the application is claiming specifically that the operation method operates when there isn’t a pre-pulse phase in the verify phase.  Therefore, coverage has already been given.
For similar reasons, claims 3 and 5-20 are rejected over claims 1-18 of patent ‘023.	


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [US Patent Application # 20180247697].
With respect to claim 1, Lee disclose an operation method for a 3D NAND flash comprising a plurality of wordline (WL) layers [figs. 1-5, 6a and par. 0044], the operation method comprising: writing data into a WLn layer of the plurality of WL layers according to a writing sequence from a first end of the plurality of WL layers to a second end of the plurality of WL layers in a write operation, wherein the WLn layer is a selected WL layer [Sel WL – fig. 4]; and applying a first pass voltage on a first WL layer of the plurality of WL layers and applying a second pass voltage on a second WL layer of the plurality of WL layers during a verify phase [figs. 5 and 6a], wherein the operation method is operated without a pre-pulse phase during or before the verify phase [the above figures do not have pre-charging prior to Vverify].
With respect to claim 3, Lee disclose the second WL layer is between the first end and the WLn layer of the plurality of WL layers, and the first WL layer is between the WLn layer and the second end of the plurality of WL layers.  See fig. 3.  In the figure, WL2 is between WL1 and WLn, and WL1 is between WL2 and WLn.
With respect to claim 4, Lee disclose the first WL layer comprises a WLn+1 layer, and the WLn+1 layer is adjacent to the WLn layer and between the WLn layer and the second end of the plurality of WL layers, and wherein the second WL layer comprises a WLn-1 layer, and the WLn-1 layer is adjacent to the WLn layer and between the WLn layer and the first end of the plurality of WL layers.  See fig. 3.  In the figure, WL2 is between WL0 and WLn, and WL1 is between WL0 and WLn.  Note:  There are several sections stacked on top of each other – a WLn-1 maybe viewed as the one underneath another stacked on top of that layer.
With respect to claim 5, Lee disclose the first WL layer of the plurality of WL layers is in an erased state.  Programming a zero is equivalent to an erase state.
With respect to claim 8, Lee disclose the verify phase is performed after the data are written into the WLn layer of the plurality of WL layers.  In figure 6a, Lee shows a write verify.
With respect to claim 9, Lee disclose the first end of the plurality of WL layers comprises a bottom selected gate and the second end of the plurality of WL layers comprises a top select gate.  See fig. 3 – DSL and SSL.
With respect to claim 10, Lee disclose applying the second pass voltage on the first WL layer and the second WL layer when an unselect bit line is in a read operation.  See par. 0086.

Claim(s) 12-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [US Patent Application # 20180247697].
With respect to claim 12, Lee disclose a three-dimensional (3D) NAND flash memory [figs. 1-5, 6a and par. 0044], comprising: a plurality of wordline (WL) layers [WLs inf fig. 3]; and a controller [140 of fig. 1], configured to: write data into a WLn layer of the plurality of WL layers according to a writing sequence from a first end of the plurality of WL layers to a second end of the plurality of WL layers in a write operation, wherein the WLn layer is a selected WL layer [Sel WL – fig. 4], and apply a first pass voltage on a first WL layer of the plurality of WL layers and apply a second pass voltage on a second WL layer of the plurality of WL layers during a verify phase [figs. 5 and 6a], wherein there is no pre-pulse phase is during or before the verify phase [the above figures do not have pre-charging prior to Vverify].
With respect to claim 13, Lee disclose the second WL layer is between the first end and the WLn layer of the plurality of WL layers, and the first WL layer is between the WLn layer and the second end of the plurality of WL layers.  See fig. 3.  In the figure, WL2 is between WL1 and WLn, and WL1 is between WL2 and WLn.
With respect to claim 14, Lee disclose the first WL layer of the plurality of WL layers is in an erased state.  Programming a zero is equivalent to an erase state.
With respect to claim 17, Lee disclose the verify phase is performed after the data are written into the WLn layer of the plurality of WL layers.  In figure 6a, Lee shows a write verify.
With respect to claim 18, Lee disclose the first end of the plurality of WL layers comprises a bottom select gate, and the second end of the plurality of WL layers comprises a top select gate.  See fig. 3 – DSL and SSL.
With respect to claim 19, Lee disclose the first WL layer and the second WL layer are applied with the second pass voltage when an unselect bit line is in a read operation.  See par. 0086.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2: The operation method of claim 1, wherein the first pass voltage on the first WL layer of the plurality of WL layers is less than the second pass voltage on the second WL layer of the plurality of WL layers.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 22, 2022